 In the Matter of THE GEORGE W. BORG CORPORATIONandUNITED'CLOCK WORKERS UNIONCase No. R-1879ORDER DENYING PETITION FOR REHEARINGANDAMENDMENT TO DECISION AND DIRECTION OFELECTIONAugust 3, 1940On July 16, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings.'On July 30 Local Union No. B-713 ofthe International Brotherhood of Electrical Workers, herein called theI.B. E. W., filed with the Board a Petition For Rehearing wherein itrequested, among other things, that the Board reconsider its Decisionand Direction of Election, and, upon such reconsideration, modify saidDecision in certain respects, or dismiss the petition for an investigationand certification of representatives herein.On July 31 George W.Borg Corporation, Clock Division, the Company herein, lodged withthe Board a written statement to the effect that it has not contendedthat United Clock Workers Union, the petitioning union herein, is nota labor organization within the mean ing"of the Act.The Company re-quests that the decision be amended to set forth correctly its positionin this regard.We hereby order said Petition For Rehearing andstatement filed-instanteras part of the record herein.We are of the opinion that the petition of the I. B. E. W. for arehearing, and the requests therein made, should be denied; and thatthe said decision should be amended in accordance with the request ofthe Company above set forth.IT IS ORDERED that the Petition For Rehearing filed herein byLocal Union No. B-713 of the International Brotherhood of ElectricalWorkers, and the requests therein made, be and the same hereby are,denied.IT IS FURTHER ORDERED that the Decision and Direction of Election`herein be amended by striking from footnote 3 therein the words,125 N. L.R B 48126 N.L.R..B.,No 7.72 THE GEORGE W. BORG CORPORATION73"The Company contends contrary to its own stipulation entered intoat the hearing", and substituting therefore the words, "It is con-tended."MR.WILLIAM M. LEISERSONtookno, part inthe consideration ofthe above Order Denying Petition for Rehearing and Amendment toDecision and Direction of Election.